internal_revenue_service number release date index number ------------------------------------- --------------------------------------------- -------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-124415-08 date date legend x --------------------------------------------------- -------------------------------------- a_trust date date date date date ----------------------------- ------------------------------------------------------------- -------------------------- ----------------- ---------------------- ---------------------- ---------------------- dear -------------------- this responds to a letter dated date and subsequent correspondence written on behalf of x requesting relief for inadvertent termination of a subchapter_s_election under sec_1362 of the internal_revenue_code code facts the information submitted states that x was incorporated on date and made an s_corporation_election effective date trust a_trust that was treated under subpart e of plr-124415-08 part of subchapter_j of chapter as owned by a was a shareholder of x thus trust was a permitted s_corporation shareholder pursuant to sec_1361 on date a died trust continued to qualify as a permissible s_corporation shareholder under sec_1361 for the two year period beginning on the date of the deemed owner’s death and ending on date on date trust became an ineligible shareholder and x’s s_corporation_election terminated x represents that effective date trust was and is qualified to elect to be an electing_small_business_trust esbt within the meaning of sec_1361 x represents that there was no intent to terminate x’s s_corporation_election and that the failure to timely file the esbt election for trust was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the secretary or commissioner may require consistent with the treatment of x as an s_corporation and the treatment of trust as an esbt law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 of the code and sec_1_1361-1 of the income_tax regulations provide that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that for purposes of sec_1361 a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death may be a shareholder but only for the year period beginning on the day of the deemed owner's death sec_1361 provides that for purposes of sec_1361 an esbt may be a shareholder plr-124415-08 sec_1361 provides that for purposes of sec_1361 except as provided in sec_1361 the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 provides in part that the trustee of the trust must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and representations made we conclude that x’s s_corporation_election terminated on date because the trustee of trust failed to timely file and complete the required esbt election under sec_1361 however we further conclude that such termination was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on and after date unless x’s s election is otherwise terminated under sec_1362 provided that the respective trustee files an esbt election with the appropriate service_center within days of the date of this letter effective date for plr-124415-08 trust and accordingly that trust file any amended returns that are necessary to comply with this ruling a copy of this letter should be attached to the esbt elections except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the above-described facts under any other provision of the code specifically we express or imply no opinion regarding whether x is otherwise eligible to be treated as an s_corporation or whether trust is otherwise eligible to be treated as an esbt this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely audrey w ellis audrey w ellis senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
